Case 2:20-cv-00182-JPH-MJD Document 82 Filed 12/07/20 Page 1 of 7 PageID #: 1119




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 ROBERT P. BASTON,                                     )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 2:20-cv-00182-JPH-MJD
                                                       )
 ROBERT E. CARTER, JR., et al.                         )
                                                       )
                               Defendants.             )

               Order Denying Plaintiff's Motions for Preliminary Injunction,
          Granting Defendants' Motion for Sanctions, and Directing Final Judgment

        This matter comes before the Court on the plaintiff's multiple motions for injunctive relief

 and defendants' motion for sanctions against the plaintiff. For the reasons below, the plaintiff's

 motions for injunctive relief, dkts. [9, 10, 18, 19, 31, 41, 52, 68, 69, 80, 81] are denied, and the

 defendants' motions for sanctions, dkt. [61], is granted.

                                                 I.
                                 Motions for Preliminary Inunction

        On October 23, 2020, Mr. Baston filed two motions, dkt. [68, 69], which the Court

 construes as motions for injunctive relief due to the COVID-19 pandemic. Specifically, Mr.

 Baston is requesting that he receive a COVID-19 test because in March 2020, he was exposed to

 an employee at New Castle Correctional Facility who he believes was exhibiting COVID-19

 symptoms at that time. See dkt. 68. He is also requesting immediate release from incarceration

 due to "overcrowding." See dkt. 69. These motions are duplicative of previous motions for

 injunctive that Mr. Baston has filed in this matter. See dkts. [9, 10, 18, 19, 31, 41, 52].

        "A preliminary injunction is an extraordinary remedy." HH-Indianapolis, LLC v. Consol.

 City of Indianapolis and County of Marion, Indiana, 889 F.3d 432, 437 (7th Cir. 2018) (internal



                                                   1
Case 2:20-cv-00182-JPH-MJD Document 82 Filed 12/07/20 Page 2 of 7 PageID #: 1120




 quotation omitted). "A party seeking a preliminary injunction must satisfy all three requirements

 in the threshold phase by showing that (1) it will suffer irreparable harm in the period before the

 resolution of its claim; (2) traditional legal remedies are inadequate; and (3) there is some

 likelihood of success on the merits of the claim." Id. (internal quotation omitted). In addition, a

 portion of the Prison Litigation Reform Act provides as follows:

        Preliminary injunctive relief must be narrowly drawn, extend no further than
        necessary to correct the harm the court finds requires preliminary relief, and be the
        least intrusive means necessary to correct that harm. The court shall give substantial
        weight to any adverse impact on public safety or the operation of a criminal justice
        system caused by the preliminary relief and shall respect the principles of comity
        set out in paragraph (1)(B) in tailoring any preliminary relief.

 18 U.S.C.A. § 3626(a)(2).

        Mr. Baston has wholly failed to meet the required elements for a preliminary injunction.

 First, he has not shown that he will suffer irreparable harm without receiving COVID-19 testing.

 In the seven months since Mr. Baston's alleged exposure to someone exhibiting symptoms of

 COVID-19, he has not claimed to have exhibited any symptoms himself, and he has offered no

 evidence to suggest that he is in any need of medical diagnosis or treatment. For that same reason,

 Mr. Baston has failed to show any likelihood of success on the merits of his medical deliberate

 indifference claim against the defendants. Furthermore, to the extent that Mr. Baston claims that

 the conditions of his confinement put him at risk for contracting COVID-19, he likewise has failed

 to show any likelihood of success on the merits. In response to defendants' explanation of their

 efforts to combat the spread of COVID-19—namely, providing inmates with soap, masks, and

 access to hand sanitizer, adding sanitation station to all common areas, placing the recommended

 six-foot-distance markers in common areas, and quarantining and testing any inmates exhibiting

 symptoms—Mr. Baston has failed to provide a cogent argument as to why these measures amount

 to a constitutional violation. In short, Mr. Baston has failed to meet his burden of the required

                                                  2
Case 2:20-cv-00182-JPH-MJD Document 82 Filed 12/07/20 Page 3 of 7 PageID #: 1121




 showing for a preliminary injunction. See HH-Indianapolis, LLC, 889 F.3d at 437. Accordingly,

 his motions for injunctive relief, dkts. [9, 10, 18, 19, 31, 41, 52, 68, 69, 80, 81], are denied.

                                                 II.
                                        Motion for Sanctions

        Defendants have moved the Court to sanction Mr. Baston for his numerous and repetitive

 filings. Dkt. [61]. Defendants also argue that Mr. Baston's pattern of bad-faith conduct, his

 misrepresentations to the Court, his apparent disrespect of the Court, and his repeated accusations

 about judicial officers and defense counsel amount to an abuse of the judicial process and further

 warrant sanctions.

        A. Legal Standard

        "District courts 'possess certain inherent powers, not conferred by rule or statute, to manage

 their own affairs so as to achieve the orderly and expeditious disposition of cases. That authority

 includes the ability to fashion an appropriate sanction for conduct which abuses the judicial

 process.'" Fuery v. City of Chicago, 900 F.3d 450, 452 (7th Cir. 2018) (quoting Goodyear Tire &

 Rubber Co. v. Haeger, 137 S.Ct. 1178, 1186 (2017) (internal citations omitted). Such sanctions

 can include dismissal, monetary fines, and the imposition of a filing bar to restrict a plaintiff's

 ability to file new lawsuits. See Support Sys. Int'l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995);

 Fed. R. Civ. P. 11. A filing bar, however, must be tailored to the misconduct. Henry v. United

 States, 360 F. App'x 654, 656 (7th Cir. 2010).

        B. Discussion

        In this case, the excessiveness and repetitiveness of Mr. Baston's filings alone warrant some

 type of sanction. See Henry v. United States, 360 F. App'x 654, 656 (7th Cir. 2010) ("Courts have

 ample authority to curb abusive and repetitive litigation[.]"). Although the present Order resolves

 eleven of Mr. Baston's pending motions for injunctive relief, Mr. Baston has filed a total of twenty-

                                                    3
Case 2:20-cv-00182-JPH-MJD Document 82 Filed 12/07/20 Page 4 of 7 PageID #: 1122




 two (22) such motions for injunctive relief since initiating this action eight months ago, all of

 which have been denied. Most of these motions bore no relation whatsoever to the operative

 complaint in this matter. See dkt. 53 (denying eleven motions for injunctive relief unrelated to the

 claims allowed to proceed in this matter). Mr. Baston is an experienced litigant, and in light of his

 previous misrepresentations regarding his indigency status, the Court can only view his persistent

 attempts to expand the scope of this litigation with unrelated parties and claims as his latest strategy

 to avoid this Court's filing fee requirement for new lawsuits. See dkt. 11 (denying in forma

 pauperis status due to failure to provide accurate trust account information); see also Baston v.

 Indiana Department of Correction, 1:19-cv-04641-JRS-TAB (revoking in forma pauperis status

 due to misrepresentations and referencing similar misrepresentations in Baston v. State of Indiana,

 4:19-cv-15-RLY-DML).

        As defendants point out, Mr. Baston's misrepresentations to the Court are not limited to

 representations about his financial status. Mr. Baston has also misrepresented facts relevant to the

 merits of his claims in this action, specifically the conditions of his confinement. Mr. Baston has

 misrepresented to this Court that the conditions of his confinement include double-bunk

 accommodations with other inmates, see dkt. 10, when in fact he has been housed alone in a

 solitary cell at all times relevant to this litigation, see dkt. 30. Although the Court's previous

 warnings to Mr. Baston specifically pertained to misrepresentations about his trust account, a

 plaintiff should not have to be warned not to make false statements to the Court. See Ayoubi v.

 Dart, 640 F. App'x 524, 528-529 (7th Cir. 2016) ("[D]ismissal with prejudice is an appropriate

 sanction for lying to the court in order to receive a benefit from it, because no one needs to be

 warned not to lie to the judiciary.").




                                                    4
Case 2:20-cv-00182-JPH-MJD Document 82 Filed 12/07/20 Page 5 of 7 PageID #: 1123




        Finally, considering the early stage of this litigation, Mr. Baston has filed an inordinate

 number of other types of motions, particularly discovery motions. Despite this Court's issuance

 of a stay pending the development of the defendants' exhaustion defense, see dkt. 55, Mr. Baston

 has persisted in filing multiple discovery motions unrelated to the issue of exhaustion, see dkts.

 57, 59, 64, 75.

        In short, sanctions are warranted here for multiple reasons. Mr. Baston has flooded this

 docket with duplicative motions, despite this Court's clear admonishment that duplicative motions

 result in delays due to the need for the parties to fully brief each motion before the Court can issue

 a ruling. See dkt. 24. He has also misrepresented facts to the Court, including his lack of indigency

 and his solitary accommodations. He has also ignored this Court's issuance of a stay pending

 development of the defendants' exhaustion defense. His excessive motions and bad-faith litigation

 practice has consumed judicial resources that should have been allocated elsewhere and has caused

 the defendants to incur unnecessary expenses defending meritless motions. Taken together, his

 behavior amounts to an abuse of the judicial process, and the Court finds it appropriate and

 necessary to impose a serious sanction.

        The Court's previous attempt at limiting Mr. Baston's excessive motion practice has been

 ineffective. Considering Mr. Baston's relentless conduct and flouting of court orders and rules,

 this Court has no reason to believe that any further admonishment or order from the Court will be

 effective at limiting Mr. Baston's abusive litigation practice. The Court also has no reason to

 believe that a monetary sanction alone will be sufficient to deter future misconduct from Mr.

 Baston. See Mack, 45 F.3d at 185 (noting that pro se plaintiffs litigating in bad faith often ignore

 monetary sanctions). For those reasons, the Court finds it appropriate to dismiss with prejudice

 Mr. Baston's claims against the defendants.



                                                   5
Case 2:20-cv-00182-JPH-MJD Document 82 Filed 12/07/20 Page 6 of 7 PageID #: 1124




         The Court also finds that combining a monetary fine with a temporary filing ban is

 appropriate. In this case, the filing ban is appropriate because Mr. Baston has engaged in abusive

 litigation practices, specifically excessive and repetitive motions and misrepresentations to the

 Court. Further filings should not be accepted under these circumstances. An appropriate sanction

 under these circumstances is to order Mr. Baston to pay a fine in the amount of One Thousand

 Dollars ($1,000.00). Until he pays this fine, the Clerk of this Court is ordered to return unfiled

 any papers in civil litigation that Mr. Baston submits to this Court, with the exception of a Notice

 of Appeal and habeas cases. See Thelen v. Cross, 656 Fed. Appx. 778 (7th Cir. 2016) (imposing

 filing ban and citing Mack, 45 F.3d 185). After two years, Mr. Baston may seek modification or

 rescission of this Order. Mack, 45 F.3d at 187 (“Perpetual orders are generally a mistake.”); see

 also Martin v. Fowler, 1:18-cv-00992-JRS-DML (imposing a $4,950.00 fine and temporary, two-

 year filing ban, citing Mack).

         The Court has considered and decided against the more severe sanction of restricting Mr.

 Baston from filing future civil cases. Instead, this intermediate sanction of a monetary fine and

 temporary filing ban gives Mr. Baston an opportunity to continue litigating if he pays the fine. The

 sanctions imposed will protect the Court's resources and other parties from Mr. Baston's abusive

 litigation practices.

                                                III.
                                             Conclusion

         For the reasons above, Mr. Baston's motions for injunctive relief, dkts. [9, 10, 18, 19, 31,

 41, 52, 68, 69, 80 and 81], are denied. The defendants' motion for sanctions, dkt. [61], is granted.

 This action is dismissed with prejudice. All other pending motions are denied as moot.




                                                  6
Case 2:20-cv-00182-JPH-MJD Document 82 Filed 12/07/20 Page 7 of 7 PageID #: 1125




        Mr. Baston is barred from filing any papers in this Court (with the exception of habeas

 cases and a Notice of Appeal) until he pays One Thousand Dollars ($1,000.00). After two years,

 Mr. Baston may seek modification or rescission of this Order.

        Final judgment consistent with this Order shall now issue.

 SO ORDERED.

 Date: 12/7/2020




 Distribution:

 ROBERT P. BASTON
 209210
 WABASH VALLEY - CF
 WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
 6908 S. Old US Hwy 41
 P.O. Box 1111
 CARLISLE, IN 47838

 Marley Genele Hancock
 INDIANA ATTORNEY GENERAL
 marley.hancock@atg.in.gov

 Samantha May Sumcad
 INDIANA ATTORNEY GENERAL
 samantha.sumcad@atg.in.gov




                                                7
